 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                       )
 4                                                   )
                           Plaintiff,                )        Case No.: 2:14-cr-00284-GMN-DJA
 5
             vs.                                     )
 6                                                   )                   ORDER
     ANTHONY OSHINSKI,                               )
 7                                                   )
                           Defendant.                )
 8                                                   )
 9           Pending before the Court is Defendant Anthony Oshinksi’s (“Defendant’s”) Motion for
10   Compassionate Release, (ECF No. 141). The Government filed a Response, (ECF No. 144).
11   Defendant has not yet filed a Reply.
12           For the reasons discussed below, the Court GRANTS Defendant’s Motion for
13   Compassionate Release.
14   I.      BACKGROUND
15           On February 2, 2015, Defendant pleaded guilty to one count of Felon in Possession of a
16   Firearm in violation of 18 U.S.C. § 922(g) and 924(a)(2). (Mins. Proceedings, ECF No. 18); (J.,
17   (Indictment, ECF No. 1). The Court sentenced Defendant to 30 months’ imprisonment, to be
18   followed by 3 years’ supervised release with special conditions, which commenced on January
19   12, 2018. (See Mins. Proceedings, ECF No. 26); (J., ECF No. 27); (Petition for Warrant, ECF
20   No. 28). On February 10, 2021, Defendant’s term of supervision was revoked and the Court
21   sentenced him to 13 months’ imprisonment, with no supervision to follow. (J. on Revocation,
22   ECF No. 121). Defendant is presently in custody at Victorville Medium II Federal Correctional
23   Institution (“Victorville II”)). (See Mot. Compassionate Release (“MCR”) 18:14–16, ECF No.
24   141).
25



                                                Page 1 of 6
 1          On March 31, 2021, Defendant was assaulted in an unprovoked attack by another
 2   inmate, resulting in multiple fractures to his jaw. (Medical Records at 82, 89, 92, 95, Ex. A to
 3   MCR, ECF No. 142); (MCR 9:14–10:15). After being treated at the hospital, doctors
 4   recommended Defendant for surgery “ASAP” and prescribed him a liquid diet consisting of
 5   “nutridrink” because he was unable to fully open his mouth. (Medical Records at 12, 84, Ex. A
 6   to MCR). Defendant reported “I have never felt so much pain in my life as how my face feels
 7   now.” (Id. at 11). On April 6, 2021, Defendant received surgery for his injuries, but his jaw
 8   will require additional treatment and possibly another surgical procedure. (Id at 13); (MCR
 9   13:12–15). As of the filing of this Motion, Defendant reports that his jaw remains in
10   considerable pain and he is still unable to eat. (MCR 13:16–14:2). Further, Defendant claims
11   that he receives nutridrink only sporadically and otherwise subsists on a diet of Kool-Aid,
12   coffee, and pudding, which has resulted in significant weight loss. (Id.). Defendant now
13   petitions this Court for compassionate release based on his medical condition.
14   II.    LEGAL STANDARD
15          The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the
16   First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), authorizes the sentencing
17   court to modify a term of imprisonment in limited circumstances, upon a motion by the
18   defendant. 18 U.S.C. § 3582(c)(1)(A). The sentencing court may order compassionate release,
19   “if after considering the factors set forth in 18 U.S.C. § 3553(a),” the defendant has
20   demonstrated: (1) he has exhausted his administrative remedies; and (2) “extraordinary and
21   compelling reasons” warrant a reduction in his sentence. 18 U.S.C. § 3582(c)(1)(A). The
22   Court must also consider whether a reduction in sentence is consistent with applicable policy
23   statements issued by the United States Sentencing Commission. Id. While there is currently no
24   applicable policy statement for § 3582(c)(1)(A) motions filed by a defendant, “the Sentencing
25   Commission’s statements in U.S.S.G § 1B1.13,” which apply to § 3582(c)(1)(A) motions filed


                                                 Page 2 of 6
 1   by the Bureau of Prisons (“BOP”), “may inform a district court’s discretion for § 3582(c)(1)(A)
 2   motions filed by a defendant, but they are not binding.” United States v. Aruda, No. 20-10245,
 3   2021 WL 1307884, at *4 (9th Cir. April 8, 2021). Under U.S.S.G. § 1B1.13, “extraordinary
 4   and compelling reasons” include, among other things, age, terminal illnesses, and medical
 5   conditions “that substantially diminish[ ] the ability of the defendant to provide self-care within
 6   the environment of a correctional facility and from which he or she is not expected to recover.”
 7   Further, prior to reducing a sentence, U.S.S.G. § 1B1.13 directs courts to determine whether the
 8   defendant is a danger to the safety of any other person in the community. Id. The court may
 9   also consider “other reasons” including a “reason other than, or in combination with” a reason
10   specifically provided in the Sentencing Guidelines. Id. The decision to grant compassionate
11   release is in the sentencing court's discretion. See United States v. Wade, 2:99-cr-00257-CAS-3,
12   2020 WL 1864906, at *5 (C.D. Cal. Apr. 13, 2020).
13   III.   DISCUSSION
14          As an initial matter, the parties do not dispute that Defendant properly exhausted his
15   administrative remedies. Therefore, the Court’s discussion will be limited to an analysis of
16   whether Defendant has presented extraordinary and compelling reasons for release, as well as
17   an assessment of the § 3553(a) factors.
18          Defendant argues that his broken jaw is a debilitating injury constituting an
19   extraordinary and compelling reason for compassionate release. (MCR 9:1–3). The Court
20   agrees. As noted above, “extraordinary and compelling reasons” for compassionate release
21   include medical conditions “that substantially diminish[ ] the ability of the defendant to provide
22   self-care within the environment of a correctional facility and from which he or she is not
23   expected to recover.” See U.S.S.G. § 1B1.13. In the present case, Defendant’s medical
24   condition has rendered him unable to eat, which undoubtedly diminishes his ability to care for
25   himself within a correctional setting. This is especially true if Victorville II is incapable of


                                                  Page 3 of 6
 1   consistently providing him with the prescribed liquid nutrition. Moreover, because Defendant’s
 2   treatment is progressing so slowly, the Court is persuaded that Defendant is unlikely to recover
 3   from his debilitating jaw injury prior to his release on September 22, 2021.1 Accordingly,
 4   Defendant has demonstrated extraordinary and compelling reasons for release. See also United
 5   States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. Apr. 1, 2020) (finding that an inmate with
 6   a broken jaw and limited time remaining on his sentence established extraordinary and
 7   compelling reasons for release).
 8           Further, the factors found in 18 U.S.C. § 3553(a) weigh in favor of Defendant’s release.
 9   See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the § 3553(a) factors before
10   granting compassionate release). These factors include: (1) the nature and circumstances of the
11   offense and the history and characteristics of the defendant; (2) the need for the sentence
12   imposed; (3) the kinds of sentences available; (4) the kinds of sentence and the sentencing
13   range established in the Sentencing Guidelines; (5) any pertinent policy statement issued by the
14   Sentencing Commission; (6) the need to avoid unwarranted sentence disparities among
15   defendants with similar records who have been found guilty of similar conduct; and (7) the
16   need to provide restitution to any victims. 18 U.S.C. § 3553(a).
17           In the present case, Defendant is serving a term of imprisonment for Grade C violations
18   of his supervised release conditions. The need for Defendant to continue serving the sentence
19   imposed is minimal: there is currently no vocational programming available at his correctional
20   institution, he does not present a danger to the community, and the extreme hardship he has
21   experienced while incarcerated is enough of a deterrent from future criminal activity.2
22   Additionally, Defendant’s medical needs are not being met at Victorville II, and being released
23
     1
24    Defendant is currently scheduled to be released to a halfway house on September 22, 2021. (MCR 20:15–16,
     ECF No, 141).
25
     2
      When evaluating the need for the sentence imposed, courts consider the sentence’s deterrent effect, protection
     of the public, and the effectively providing educational training and medical care. See 18 U.S.C. § 3553(a)(2).

                                                       Page 4 of 6
 1   would give him the opportunity to seek out more effective treatment on his own. Finally,
 2   Defendant has a strong family support system that can provide stable housing and
 3   transportation for needed medical care. (MCR 17:15–18:2). As such, the § 3553(a) factors
 4   weigh in favor of release.
 5   //
 6   //
 7   //
 8   //
 9   //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //


                                               Page 5 of 6
 1   IV.     CONCLUSION
 2           IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate Release,
 3   (ECF No. 141), is GRANTED.
 4
             IT IS FURTHER ORDERED that Defendant’s previously imposed sentence of 13
 5
     months’ imprisonment is reduced to TIME SERVED with no supervision to follow.
 6
             IT IS FURTHER ORDERED that this order is STAYED for up to fourteen days, for
 7
     the verification of Defendant’s residence and/or establishment of a release plan, to make
 8
     appropriate travel arrangements, and to ensure Defendant’s safe release. Defendant shall be
 9
     released as soon as a residence is verified, a release plan is established, appropriate travel
10
     arrangements are made, and it is safe for Defendant to travel. There shall be no delay in
11
     ensuring travel arrangements. If more than fourteen days are needed to make appropriate travel
12
     arrangements and ensure Defendant’s safe release, the parties shall immediately notify the
13
     Court and show cause as to why the stay should be extended.
14
             IT IS FURTHER ORDERED that Defendant’s Motion for Leave to File Exhibit Under
15
     Seal, (ECF No. 142), is GRANTED.3
16
                         17 day of June, 2020.
             DATED this _____
17

18

19                                                       ___________________________________
                                                         Gloria M. Navarro, District Judge
20                                                       United States District Court

21

22

23

24
     3
       The Exhibit contains Defendant’s confidential medical records. Accordingly, the Court finds good cause to
25   seal the record. See, e.g., Johnson v. Tambe, No. 19-141-TSZ-MLP, 2019 WL 4014256, at *2 (W.D. Wash. Aug.
     26, 2019) (finding the plaintiff’s “privacy interest in his own medical records to be a sufficiently compelling
     reason to seal the medical records themselves”).

                                                      Page 6 of 6
